Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 January 29, 2010 STANLEY + BLACK&DECKER. INTEGRATION UPDATE Stanley Black & Decker Corporate Structure Announced To all Stanley and Black & Decker Associates, Last month, we committed to resolving open questions about the organization structure of the combined Stanley Black & Decker as soon as possible, and today we are pleased to announce the following appointments, which will become effective following the official close of the transaction. Corporate Staff Jim Loree continues as Executive Vice President and Chief Operating officer. In this capacity, Jim will continue his close partnership with CEO John Lundgren in managing the combined company’s operations and providing strategic direction across all business segments. In addition to Jim’s existing organization, the following appointments will be effective at close: Tony Milando, Vice President and Integration Co-Leader Mike Tyll, President, Engineering Fastening Solutions Ben Sihota, President, Emerging Markets / Pacific Group Joe Voelker, Vice President of Human Resources Corbin Walburger, Vice President of Business Development Don Allan continues as Chief Financial Officer and will be named Senior Vice President of the combined company Bruce Beatt continues as Chief Counsel and will be named Senior Vice President of the combined company Mark Mathieu continues as head of Human Resources and will be named Senior Vice President of the combined company.
